Case 2:16-cv-07733-DMG-AS Document 95 Filed 06/27/19 Page 1 of 1 Page ID #:935




   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11 CENTURY OF PROGRESS                            Case No.: CV 16-7733-DMG (ASx)
     PRODUCTIONS, et al.
  12                                                ORDER RE SEVENTH
               Plaintiffs,                          STIPULATION TO EXTEND
  13
         vs.                                        DEADLINE TO RESPOND TO
  14                                                THIRD AMENDED COMPLAINT
     VIVENDI S.A.; et al.                           [93]
  15
               Defendants.
  16
  17
  18         Upon review of the Seventh Stipulation re: Third Amended Complaint, and
  19 good cause appearing, IT IS HEREBY ORDERED that Defendants Universal Music
  20 Group, Inc. and UMG Recordings, Inc. shall have until August 9, 2019 to respond to
  21 the Third Amended Complaint. The Court will not look favorably upon any further
  22 requests for extension of time to response to the Third Amended Complaint absent
  23 significant progress in the parties’ efforts to settle the matter.
  24 IT IS SO ORDERED.
  25 DATED: June 27, 2019
                                               DOLLY M. GEE
  26
                                               UNITED STATES DISTRICT JUDGE
  27
  28
